Kruse, P. J.:
The plaintiff’s intestate came to his death by coming in contact with a wire cable charged with a deadly current of electricity. The cable was used for raising and lowering an electric street lamp belonging to the defendant. It was not intended to transmit electricity. The plaintiff contends that it was a menace to the safety of persons having occasion to use the street, and that the defendant is legally responsible for the death of the intestate.
*205The lamp hung over the street; it was suspended from an arm attached to a pole. The pole was located between the curb and the sidewalk. The cable extended from the lamp over a pulley along the arm, over another pulley to the pole and down the side of the pole to within a few feet of the ground. There were two circuit breakers in the cable, which were intended to guard against the cable becoming charged with electricity, one near the top of the pole, which concededly was defective, and the other about seven feet from the ground. For a week or more before the accident sparks were emitted when the cable came in contact with the iron projections on the pole, and several persons were shocked by taking hold of the cable.
It also appears that the defendant’s repairman had been notified that the lamp was out of order and dangerous, and similar information had been communicated to the defendant over the telephone several days before the accident.
The deceased, a young man twenty-one years of age, was a soldier in camp near the place where the accident happened. He had been on duty the day of the accident at a railroad bridge nearby, and was last seen alive about nine o’clock in the evening, on the sidewalk, with a lighted lantern, not far from the pole from which the street lamp was suspended. The next morning his body was found at the foot of the pole. Near his body lay the lantern unlighted and blackened. His left hand was severely burned and the other was also burned somewhat, and so were the soles of his shoes.
There was no eye witness to the accident and no direct evidence as to what he was doing at the time of the accident, or how he came in contact with the cable. He may have taken hold of the wire for the purpose of bringing on the light, as is contended, or he may have been standing against the pole and put his hand unconsciously on the cable.
These circumstances, unexplained, are sufficient to warrant a finding of actionable negligence. (Bennett v. International R. Co., 180 App. Div. 460.)
The defendant seeks to explain the accident in this way: This lamp for a week or more before the accident did not light when the current was turned on, and persons were in the habit of shaking or jerking the cable to light it, and it is *206argued that the deceased came to his death in an attempt to light the lamp in this way, and that he must have come in contact with the cable at some point above the lower circuit breaker, which was seven feet and two inches above the ground, because, as it is claimed, the lower circuit breaker was in good condition and prevented the current from extending below it. The deceased was five feet ten inches tall, and it is conceded he could easily reach above the lower circuit breaker.
But it is nevertheless contended that if the deceased voluntarily touched the cable above the lower circuit breaker, even though he had no information that it was dangerous at that point, he became a trespasser and no recovery can be had for his death. Furthermore, no actionable negligence is established because the defendant could not reasonably anticipate that any one would come in contact with the cable at this point. These questions were raised by numerous exceptions on the trial. Various requests to charge were made by the defendant, and after an extended colloquy between the presiding judge and counsel, defendant’s counsel made a final request in this form: “ If the jury find that the deceased touched this wire at any point above the lower circuit breaker, deliberately of his own free act, plaintiff cannot recover,” which was declined and an exception taken. I do not think the trial judge erred in declining to charge this or the other similar requests.
Touching the cable without any knowledge on his part of its dangerous condition does not necessarily preclude a recovery though he did so deliberately and voluntarily. I am also of the opinion that a case of actionable negligence was made up.
In Braun v. Buffalo General Electric Co. (200 N. Y. 484) it appeared that a carpenter was working upon a building in process of construction located upon land of a third person. The defendant’s electric line extended over the premises. As the work progressed the carpenter came nearer to the defendant’s lines and finally they came within his reach. He took hold of two of the lines upon which the installation was defective and was killed. Both the deceased workman and the electric light company were rightfully upon the premises.. *207It was held, reversing a nonsuit, that if an electric light company, maintaining wires for carrying high tension currents of electricity, is reasonably chargeable with knowledge, or, in the exercise of reasonable prudence, is bound to anticipate, that people may lawfully come in close proximity to its wires, either for purposes of business or pleasure, it is under obligation to exercise care to keep the wires in a safe condition.
I think this case falls within the principle of the Braun case, that the evidence supports the verdict, and that no error was committed so prejudicial as to require a new trial. The judgment and order should, therefore, be affirmed, with costs.
All concurred, except De Angelis, J., who dissented in a memorandum.